Title: To George Washington from William Heath, 5 September 1781
From: Heath, William
To: Washington, George


                  Dear General,
                     
                     Head quarters, Peeks kill, Sept. 5. 1781
                  
                  I have not been honored with a line from you since that of the 29. ulto from Trenton—The post rider with the southern mail, I am apprehensive has been stopped and robbed of the mail in his way from Philadelphia.
                  I am this moment informed that yesterday at 12 o’clock a fleet of about 26 sail, some of them large vessels, passed by Stanford to the eastward—But whether they were merchant men—a wood fleet—or transports with troops, my informant does not mention.  We have no other news at present in this quarter.
                  By this conveyance the Adjutant general will receive the monthly return of the troops in this department, and copy of the return made to Congress, conformable to their act of the 3d of October 1780.  I have the honor to be with the greatest respect Your Excellency’s Most obedient servant   
                  
                     W. Heath
                  
               